Case 1:17-cv-02224-PAB-MEH Document 173-1 Filed 05/24/19 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
    Civil Action No. 1:17-cv-02224-PAB-MEH

    JAMI BORGMANN, individually and on behalf of minor children, S.B. and E.B.,
    JUSTIN BORGMANN, individually and on behalf of minor children, S.B. and E.B.,
    TONY AUYANG, an individual,
    MARY RITZ, an individual,
    JAMES RITZ, an individual,
    ROBBY ORBANOSKY, an individual,
    JUDITH ORBANOSKY, an individual,
    HANNAH ORBANOSKY, an individual,
    PHILIP WINTERLAND, an individual,
    JOSLYN WINTERLAND, an individual,
    STEVAN ADJEMIAN, an individual,
    ASHLEY ADJEMIAN, an individual,
    KELSY HERRICK, individually and on behalf of minor children, D.H, M.H., and M.H,
    JEFFREY HERRICK, individually and on behalf of minor children, D.H, M.H., and M.H,

            Plaintiffs,

   v.

    WEYERHAEUSER COMPANY,
    WEYERHAEUSER NR COMPANY,

            Defendants.


                      DECLARATION OF CRAIG ALLELY IN SUPPORT OF
                         RESPONDENT WEYERHAEUSER COMPANY’S
                     MOTION TO EXCLUDE TESTIMONY OF ROBERT MYERS


            I, Craig M. J. Allely, hereby declare, pursuant to 28 U.S.C. § 1746, as follows:

            1.      I am an attorney with the law firm Perkins Coie LLP, in Denver, Colorado, and I

   am one of the attorneys representing Weyerhaeuser Company in this case. I have personal

   knowledge of the facts stated herein.




                                                     1
   144478557.1
Case 1:17-cv-02224-PAB-MEH Document 173-1 Filed 05/24/19 USDC Colorado Page 2 of 2




            2.     Attached hereto as Exhibit A is a true and correct copy of the expert report of Mr.

   Robert L. Myers, dated July 29, 2018, regarding 8052 S. Valleyhead Way, Aurora, Colorado, as

   submitted on behalf of the plaintiffs.

            3.     Attached hereto as Exhibit B is a true and correct copy of the expert report of Mr.

   Robert L. Myers, dated July 29, 2018, regarding 6755 S. Robertsdale Way, Aurora, Colorado, as

   submitted on behalf of the plaintiffs.

            4.     Attached hereto as Exhibit C is a true and correct copy of the expert report of Mr.

   Robert L. Myers, dated July 29, 2018, regarding 670 Dry Creek Place, Littleton, Colorado, as

   submitted on behalf of the plaintiffs.

            5.     Attached hereto as Exhibit D is a true and correct copy of the transcript of the

   deposition of Mr. Robert L. Myers, which took place on March 26, 2019, in Denver, Colorado.

            6.     Attached hereto as Exhibit E is a true and correct copy of Exhibit 336 to the

   deposition of Mr. Robert L. Myers, as referred to in paragraph 5 above.

            7.     Attached hereto as Exhibit F is a true and correct copy of Exhibit 337 to the

   deposition of Mr. Robert L. Myers, as referred to in paragraph 5 above.

            I declare under penalty of perjury that the foregoing is true and correct.




   DATED this 24nd day of May 2019

                                                             s/ Craig M. J. Allely
                                                           Craig M. J. Allely




                                                      2
   144478557.1
